Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00436-CV

                Judith ZAFFIRINI, David H. Arredondo and Clarissa N. Chapa,
                 as Co-Trustees of the Exempt Trust of Rocio Gonzalez Guerra,
                                          Appellants

                                               v.

                                      Rocio G. GUERRA,
                                           Appellee

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2008-PB7-000016-L2
                           Honorable Jesus Garza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED dissolving the temporary injunction granted by the
trial court. It is ORDERED that appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N.
Chapa, as Co-Trustees of the Exempt Trust of Rocio Gonzalez Guerra, recover their costs of this
appeal from appellee, Rocio G. Guerra.

       SIGNED November 26, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice